Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: At ¶0022 of the Published document (US 2020124664 A1), the phrase “9a” should read --9--. At ¶0029, the phrase “plate 13” should read --plate 4--. At ¶0036, the phase “8a” should read --8--.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 31a, 31b, 32a, 42a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustment mechanism of claims 10-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crippa et al. (US 2018/0003767 A1).
Regarding claim 1, Crippa et al. (hereafter Crippa) at least at fig. 2 and fig. 4 discloses a test assembly having a probe head comprising: a plurality of guide plates [22, 23A, 23B] at least one of which can be moved in a Z-direction [S1] compared with a plane of a substrate [31] for a test assembly, wherein the plurality of guide plates each have a plurality of through holes [25A, 25B, 24]; a plurality of probe needles [21], the probe needles extending from a substrate end [27] of the test assembly toward a distal end [26], wherein the probe needles at the distal end are brought into contact with contact pads [28A] disposed on a wafer [wafer, 28] to be tested by the test assembly, thereby translating force [see “pressing contact”, ¶0060] to the probe needles in contact with contact pads [31A] disposed on the substrate; wherein the at least one guide plate moveable [due to upward movement of 21, see fig. 2A and ¶0070 as an example] in the Z-direction [S1] can be moved closer to or further away from at least one other of the plurality of guide plates in the test assembly thereby adjusting a distance [fig. 4A, 4B] between the at least one guide plate moveable in the Z-direction and an opposing guide plate of the plurality of guide plates; wherein the distance [due to proper function of test head, see ¶0112] with which the probe needles contact the contact pads on the wafer and contact pads on the substrate [28, 21, 31 of fig. 2A]. 
Regarding claim 2, Crippa discloses the substrate is one of a printed circuit board and a space transformer [space transformer]. 
Regarding claim 3, Crippa at fig. 4A discloses the probe needles extend through the through holes of the guide plates. 
Regarding claim 7, Crippa discloses a top guide plate [23 A as an example] interposed between the guide plate [22] moveable in the Z-direction and the substrate [31] and a bottom guide plate [22] that is interposed between the guide plate [23B as an example] moveable in the Z-direction and the wafer, wherein the top guide plate is removably fastened to the substrate [fig. 2A and 4A]. 
Regarding claim 12, Crippa discloses the probe needles are a refractory metal.
Regarding claim 15, Crippa at fig. 2A, 2B discloses a method for operating a test assembly comprising: providing the test assembly of claim 1, wherein the plurality of guide plates comprises a top guide plate interposed between the guide plate moveable in a Z-direction and the substrate and a bottom guide plate that is interposed between the guide plate moveable in the Z-direction and the wafer; advancing the contact pads of the wafer into contact with the probe needles; and continuing to advance the contact pads of the wafer past a point of initial contact with the probe needles such that a portion of the probe needles between the bottom guide plate and the guide plate 
Regarding claim 16, Crippa at fig. 2A, 2B and 4A-4B discloses a comprising adjusting a distance between a position of the guide plate moveable in the Z-direction relative to the top guide plate or bottom guide plate, wherein the adjusting step is prior to the advancing step. 
Regarding claim 17, Crippa at fig. 2A, 2B and fig. 4A-4C discloses a the adjusting step comprises advancing the guide plate moveable in the Z-direction along a rod or spline

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6, 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Crippa as applied to claims 3 and 1 above, and further in view of Schmid et al. (US 6150830),  Deshayes (US 6356090) and Schmid et al. (US 2007/0017702 A1).
Regarding claim 4, Crippa discloses all the elements except for a portion of each of the plurality of probe needles are disposed in a sleeve of non-conducting electrical insulation. Use of insulation sleeve over a conductive needle is old and well known in [55 as shown] of each of the plurality of probe needles [needle of 25] are disposed in a sleeve of non-conducting electrical insulation [53]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to use insulating sleeve as taught by Schmid over the needle of Crippa, in order to prevent the needle from dropping out of bottom guide plate (See lines 19-50 of col. 8, particularly lines 40-20).
Regarding claim 5, Schmid discloses the plurality of probe needles each have a first diameter [d2] and the portion of the probe needles disposed in the sleeve of non-conducting electrical insulation have a second diameter [d1], the first diameter being smaller than the second diameter [d2 is smaller than d1, see fig. 4]. 
Regarding claim 6, Crippa discloses a bottom guide plate [22] interposed between the guide plate [23B] moveable in the Z-direction [S1] and the wafer [28] wherein a diameter of the through holes in the bottom guide plate is less than the diameter of the through holes in the guide plate moveable in the Z-direction. Crippa is silent about different diameter of through holes. Schmid discloses a bottom guide plate [19] interposed between the guide plate [17] and a CUT 5, wherein a diameter [23 in 19] of the through holes in the bottom guide plate is less than [d2 is smaller than d1] the diameter [23 in 17] of the through holes in the guide plate such that the probe needles disposed in the sleeve and having the second diameter will extend through the through holes of the guide plate but will not extend through the through holes of the bottom guide plate and wherein the probe needles having the first diameter will extend through the through holes of the guide plate and also through the through holes of the 
Regarding claim 8, Schmid at fig. 4 discloses wherein the plurality of probe needles [25] are retained in the test assembly by the bottom guide plate [19]. 
Regarding claim 9, Crippa at ¶0077 and ¶0120 discloses bending and stress of probe needles 21 in a gap 29. Therefore, Crippa discloses the guide plate [29] moveable in the Z-direction can be advanced toward or away from an opposing guide plate [23B], wherein a greater distance between the guide plate moveable in the Z-direction and the bottom guide plate is reflective of a lesser contact force between the probe needles and the wafer contact pads and a lesser distance between the guide plate moveable in the Z-direction and the bottom guide plate is reflective of a greater contact force between the probe needles and the wafer contact pads. 
Regarding claim 10, Crippa at 0082 discloses movement of guide plates 22 and 23 therefore discloses an adjustment mechanism that permits a position of the guide plate moveable in the Z-direction relative to the opposing guide plate to be adjusted prior to the wafer contact pads being brought into contact with the probe needles, wherein the position is held when the wafer contact pads are brought into contact with the probe needles. 
Regarding claim 11, modified Crippa discloses the adjustment mechanism. They are silent about said adjustment mechanism is a threaded rod along which the guide plate moveable in the Z-direction is advanced for adjustment and threaded nuts that will [162] is a threaded rod [length of a rod can be adjusted in d direction] along which the guide plate [130] moveable in the Z-direction is advanced for adjustment and threaded nuts [length of a rod can be adjusted in d direction] that will retain the guide plate moveable in the Z-direction in place. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to use adjustment device as taught by Deshayes to modify the adjustment device of Crippa, in order to obtain advantages that Deshayes has to offer.
Regarding claim 13, modified Crippa is silent about the probe needles are one of palladium silver, platinum, rhodium, tungsten, and gold and alloys thereof. Schmid et al. (hereafter Pub. ‘702) at ¶0030 discloses probe needles are one of palladium silver, platinum, rhodium, tungsten, and gold and alloys thereof. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to use  material as thought by Pub. ‘702, in order to obtain advantages that one of palladium silver, platinum, rhodium, tungsten, and gold and alloys thereof has to offer (see ¶0013).
Regarding claim 14, Crippa at ¶0059 discloses the probe needles have a diameter of about 20µm to about 200µm. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



January 15, 2021